United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 06-1875
                                ___________

Greyhound Lines, Inc.,                  *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Robert Wade; and                        *
Archway Cookies, LLC,                   *
doing business as Specialty Foods,      *
                                        *
            Appellants.                 *
                                   ___________

                           Submitted: December 15, 2006
                              Filed: April 24, 2007
                               ___________

Before BYE, COLLOTON, and BENTON, Circuit Judges.
                           ___________

BENTON, Circuit Judge.

       Greyhound Lines, Inc. sued Robert N. Wade and Archway Cookies, LLC
(collectively Archway). In August 2000, an Archway truck driven by Wade rear-
ended a Greyhound bus operated by Debra Johnson on Interstate 80 in Nebraska.
After a bench trial, the district court1 apportioned fault at 85 percent to Archway and
15 percent to Greyhound. Archway appeals, asserting the court erred in refusing
sanctions, determining credibility and competency of a witness, and apportioning
fault. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

                                           I.

       At the time of the collision, due to mechanical failure, the Greyhound bus was
traveling below the posted minimum speed, in the right lane, hazard lights flashing,
as the driver tried to reach the nearest off-ramp. The bus had an electronic control
module (ECM) that stored information, including speed, starts, stops, and the time and
type of a mechanical failure. Ten days after the accident, Greyhound removed the
ECM and retrieved the information. The ECM indicated that a speed-sensor failure
caused the bus's slow speed. Greyhound then sent the ECM to the engine
manufacturer, who erased the information before this case was filed. Archway
requested sanctions against Greyhound for spoliation of evidence, and misleading and
false discovery responses. The district court denied Archway's motions.

       This court reviews the imposition of sanctions for an abuse of discretion. See
Stevenson v. Union Pac. R.R. Co., 354 F.3d 739, 745 (8th Cir. 2004). The district
court, familiar with the case and counsel, receives substantial deference in determining
sanctions. See Willhite v. Collins, 459 F.3d 866, 869 (8th Cir. 2006). If the court
bases its ruling on "an erroneous view of the law or on a clearly erroneous assessment
of the evidence," the court abuses its discretion. Plaintiffs' Baycol Steering Comm.
v. Bayer Corp., 419 F.3d 794, 802 (8th Cir. 2005).




      1
      The Honorable F.A. Gossett III, United States Magistrate Judge for the District
of Nebraska.

                                          -2-
       Archway contends that Greyhound deserves sanctions for destroying the ECM
data and giving evasive and misleading responses in discovery. According to
Archway, Greyhound had a duty to preserve the ECM data because litigation was
likely, and the ECM data detailed the bus's operation before the accident. Archway
believes that by failing to retain the ECM data, Greyhound prevented identifying when
and where the bus first had problems. As to the discovery responses, Archway alleges
that Greyhound's initial interrogatory responses identified a "vapor lock" as the
mechanical impairment, although Greyhound knew it was a speed-sensor failure.
Archway claims that three months before trial, it learned about the ECM data and the
speed-sensor failure.

       A spoliation-of-evidence sanction requires "a finding of intentional destruction
indicating a desire to suppress the truth." Stevenson, 354 F.3d at 746; see Richter v.
City of Omaha, __ N.W.2d __, 2007WL865842 at *4 (Neb. March 23, 2007)
(unfavorable inference where "spoliation or destruction was intentional and indicates
fraud and a desire to suppress the truth"). "Intent is rarely proved by direct evidence,
and a district court has substantial leeway to determine intent through consideration
of circumstantial evidence, witness credibility, motives of the witnesses in a particular
case, and other factors." Morris v. Union Pac. R.R., 373 F.3d 896, 902 (8th Cir.
2004).

       Before, during and after trial, the district court reviewed Archway's spoliation
claims, each time denying sanctions. Archway argues that because litigation was
likely, Greyhound had a duty to preserve the ECM data. The ultimate focus for
imposing sanctions for spoliation of evidence is the intentional destruction of evidence
indicating a desire to suppress the truth, not the prospect of litigation. Morris, 373
F.3d at 901. Thus, the district court did not err in finding spoliation had not occurred.
Additionally, although some material was not preserved, the ECM data identified the
specific mechanical defect that slowed the bus, and several bus passengers testified
how the bus acted before the collision. See Stevenson, 354 F.3d at 748 ("There must

                                          -3-
be a finding of prejudice to the opposing party before imposing a sanction for
destruction of evidence").

       As to the discovery responses, the district court found that Greyhound's answers
were responsive and that Archway was not prejudiced by untimely disclosure. See
Martin v. DaimlerChrysler Corp., 251 F.3d 691, 694 (8th Cir. 2001) (sanctions
"under either Rule 37 of the Federal Rules of Civil Procedure or the inherent powers
of the district court" are reviewed for abuse of discretion). Because Archway received
responsive answers months before trial, the district court properly refused discovery
sanctions.

      The district court did not base its determinations on an erroneous view of the
law or the evidence, and did not abuse its discretion by refusing sanctions against
Greyhound.

                                            II.

      Under Federal Rule of Evidence 601, in this diversity case Nebraska law
governs the competency of Debra Johnson to testify. See Fed. R. Evid. 601 (when
"State law supplies the rule of decision, the competency of a witness shall be
determined in accordance with State law"); see also Neb. Rev. Stat. § 27-601.
Competency of a witness is reviewed for abuse of discretion. United States v. Peyro,
786 F.2d 826, 830 (8th Cir. 1986).

      Challenging Johnson's competency, Archway cites her statements that she
cannot handle her business and legal affairs. Johnson suffers from a serious brain
impairment "that makes normal thinking and processing almost impossible," partly
due to this very collision. After a pre-trial hearing, the district court, seeing and
hearing Johnson's testimony, was satisfied with her ability to recall the events at issue.
The court concluded that she was competent to testify, and that her testimony on the

                                           -4-
whole was accurate and reliable. On this record, the district court was within its
discretion.

        Archway also argues that the district court erred in deciding factual issues based
upon Johnson's testimony. Findings of fact are reviewed for clear error. Amtrust,
Inc. v. Larson, 388 F.3d 594, 600 (8th Cir. 2004). The district court's evidentiary
rulings at trial merit substantial deference. McPheeters v. Black & Veatch Corp., 427
F.3d 1095, 1103 (8th Cir. 2005). Just as admission of Johnson's testimony was not
error, the district court did not clearly err in allowing her testimony to be the basis of
other testimony, or in using the testimony for factual findings.

        After trial, Archway moved to alter or amend the judgment, and for relief from
judgment under Federal Rules of Civil Procedure 59(e), 60(b)(2) and (3). Before and
at trial, Johnson said her felony conviction was for failure to make payments on a car
purchased on a "lease with option to buy" contract. In fact, the felony was for failure
to return a rental car rented under a false address and telephone number. Archway
reasons that evidence of a past felony conviction should make Johnson's testimony
unusable by the experts and the judge. The district court denied the motions.

       Denial of these post-trial motions is reviewed for abuse of discretion. Harley
v. Zoesch, 413 F.3d 866, 870 (8th Cir. 2005); Broadway v. Norris, 193 F.3d 987, 989
(8th Cir. 1999). To prevail on a Rule 59(e) or Rule 60(b)(2) motion, a party must
show that (1) the evidence was discovered after trial; (2) the movant exercised due
diligence to discover it before the end of trial; (3) the evidence is material and not
merely cumulative or impeaching; and (4) the evidence would probably produce a
different result. See United States v. Metro. St. Louis Sewer Dist., 440 F.3d 930, 933
n.3 (8th Cir. 2006) ("Rule 59(e) or Rule 60(b)(2) are analyzed identically"). See also
U.S. Xpress Enters., Inc. v. J.B. Hunt Transp., Inc., 320 F.3d 809, 815 (8th Cir.
2003). Likewise, a Rule 60(b)(3) motion is granted when a party shows "with clear
and convincing evidence, that the opposing party engaged in fraud or

                                           -5-
misrepresentation that prevented the movant from fully and fairly presenting its case."
Harley, 413 F.3d at 870.

       The district court did not abuse its discretion in refusing to amend or set aside
the judgment. The evidence of Johnson's conviction was – or should have been –
explored before trial. The district court found that the evidence, if admitted, was
merely cumulative or impeaching. The court further noted that admission of the
evidence would not produce a different result because liability rested not only on
Johnson's testimony, but on the record as a whole. Finally, there is no clear and
convincing evidence of fraud or misrepresentation that prevented Archway from fully
and fairly presenting its case.

      The trial court did not abuse its discretion in denying Archway's challenges to
Johnson's competency and credibility, or Archway's post trial motions.

                                           III.

      Archway requests that fault be apportioned de novo on appeal. To the contrary,
the fact finder assesses and apportions negligence among the parties, and its
apportionment will be reversed only upon a showing of clear error. Mandel v. United
States, 793 F.2d 964, 969 (8th Cir. 1986); Nodaway Valley Bank v. Cont'l Cas. Co.,
916 F.2d 1362, 1365 (8th Cir. 1990); see Baldwin v. City of Omaha, 607 N.W.2d 841,
853 (Neb. 2000) ("apportionment is solely a matter for the fact finder").
      Archway claims the district court should have separated Greyhound's
negligence from that of its driver, Johnson. Archway requests that Greyhound's
percent of liability be increased for failing to implement safety and communication
measures to prevent the accident.

      As clear from the ruling on the post-trial motions, the district court apportioned
some fault to Greyhound principally because as a common carrier it had a higher duty

                                          -6-
of care. See Ware v. Yellow Cab, Inc., 225 N.W.2d 565, 567 (Neb. 1975). The court
assessed the 15 percent fault because driver Johnson traveled the interstate instead of
parking on the shoulder. On the other hand, the district court found Archway was
"extremely negligent" because its driver Wade did not see a vehicle in plain view
ahead of him under ideal conditions. The district court's assessment of fault is not a
clear error.

                                          IV.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -7-